Citation Nr: 1609408	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-45 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Veteran's initial claims seeking service connection for PTSD and paranoid schizophrenia were characterized by the RO as claims to reopen.  However, the RO adjudicated the claims on the merits because it was unable to determine when the claims were last reviewed.  Further, the November 2009 Statement of the Case notes that the Veteran's claim was decided by a Decision Review Officer based on a de novo review of the evidence.  A review of the Veteran's claims file includes an August 2007 rating decision which denied the Veteran's claim to reopen PTSD, as well as records reflecting a missing October 2007 claim from the Veteran asking to have his claim reconsidered.  However, the claims file does not include any information on when the Veteran's service connection claim was initially decided.  In light of these circumstances, the Board will consider the Veteran's claim for service connection on the merits rather than as a claim to reopen. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his January 2016 Board hearing that he was in receipt of disability benefits from the Social Security Administration (SSA).  The records regarding the Veteran's SSA claim have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

A review of the Veteran's medical records reflects that he has a medical history of schizoaffective disorder, PTSD, bipolar disorder and depression.  He was afforded VA examinations in September 2007 and April 2015.  While both VA examiners concluded the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, neither examination report includes an opinion on the etiology of any diagnosed psychiatric condition.  On remand, the Veteran must be afforded a new VA examination to determine the etiology of any diagnosed psychiatric disability.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since April 2015 and associate those documents with the Veteran's claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD and schizoaffective disorder.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Prior to the examination, the AOJ should specify for the examiner any stressor that it can determine is established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service. 

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of any non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service. 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

